DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 30, and 34, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each claim recites “the security element according to claim 0”, which is indefinite.  The claims all lack proper antecedent basis.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 10-11, 14, 17, 20, 25-26, 29-30, 34, 47, 57, and 67, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGrew (US 2007/0024975).
In respect to claims 1, 5, 10-11, 17, 20, and 67, McGrew discloses a security element comprising: a first layer 9/11 having a first surface (top surface) which may be coated in a reflection enhancing layer (reflective metal) (0003 & 0052; Fig. 1); a first diffractive optically variable effect generating structure provided on the first surface across first sub-regions and a second diffractive optically variable effect generating structure provided on the first surface across second sub-regions, each sub-region having an average inclination that is different than the other, via tilt 37/39, such that each diffractive optically variable effect generating structure is exhibited across a respective first viewing angle and second viewing angle (different viewing angles) (0009; Fig. 3); a rectangular array of elongate image regions (pixels) 93/95/97 may be provided across the first surface, such as shown in Figure 3 (0025).
In respect to claims 14, 25, McGrew discloses that along the array of image regions, the each of the diffractive optically variable effect generating structures may be modulated to provide particular colors, e.g. modulating pitch/grating depth (0024).
In respect to claims 26, 29-30, and 34, McGrew discloses multiple image pixels, e.g. red, green, and blue, and “primary” and “secondary” images may be interlaced “interleaved” (0023).  Claims 29-30 and 34, are indefinite for reasons stated in the 35 USC 112(b) rejection, above.
In respect to claim 47, McGrew discloses that the first surface may be arranged to define a substantially convex surface element, such that first sub-regions (e.g. left half) and second sub-regions (e.g. right half) are themselves substantially convex surface elements (Fig. 4).
In respect to claim 57, McGrew discloses that the first and second diffractive optically variable effect generating structure are dispersive structures (Fig. 3).

Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Aono (JP 2004-347828) and Schilling (DE 101-57-54), disclose similar inventions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637